Exhibit 10.1

AGREEMENT AND PLAN OF MERGER
 


THIS AGREEMENT AND PLAN OF MERGER (the “Agreement”) is made and entered into
this __ day of February 2011 (the “Agreement Date”), by and among TRIANGLE
CASTINGS, INC., a Nevada corporation (“TCI”); PROSPECT GLOBAL RESOURCES INC., a
Delaware corporation (“Prospect Global”); PROSPECT GLOBAL ACQUISITION INC., a
Delaware corporation (“Mergerco”); and DENIS M. SNYDER, an individual (the “TCI
Principal Stockholder”).  TCI, Prospect Global, Mergerco, and the TCI Principal
Stockholder are hereinafter sometimes collectively referred to as the “Parties.”
 
Recitals
 
A.           The board of directors of TCI, the board of directors of Mergerco
and the TCI Principal Stockholder each deem it advisable and in the best
interest of TCI and Mergerco for Mergerco to be merged with and into Prospect
Global under the laws of the State of Delaware, with Prospect Global as the
surviving corporation of such merger (the “Merger”), and the board of directors
of TCI and Mergerco and the TCI Principal Stockholder have each approved and
adopted the form, terms and provisions of this Agreement and the Merger.
 
B.           The board of directors of Prospect Global and its stockholders (the
“Prospect Global Stockholders”) deem the Merger advisable and in the best
interest of Prospect Global, and the board of directors of Prospect Global and
the Prospect Global Stockholders have each approved and adopted the form, terms
and provisions of this Agreement and the Merger.
 
C.           The TCI Principal Stockholder is an executive officer and the
principal shareholder of TCI, and is entering into this Agreement as an
inducement to the other Parties hereto.
 
Agreement
 
NOW, THEREFORE, in consideration of the premises and of the mutual covenants
contained herein, the Parties agree as follows:
 
ARTICLE I - THE MERGER
 
1.1 The Merger.  Upon the terms and subject to the conditions set forth in this
Agreement, and in accordance with Title 8, Section 251(c) of the Delaware
Business Corporation Act of the State of Delaware (the “Delaware Corporation
Law”), as of the Effective Time of the Merger, Mergerco shall be merged with and
into Prospect Global.  Following the Effective Time, the separate corporate
existence of Mergerco shall cease and Prospect Global shall continue as the
surviving corporation of the Merger (the “Surviving Corporation”) and shall
succeed to and assume all the rights and obligations of Mergerco in accordance
with the Delaware Corporation Law.
 
1.2 Effective Time.  Subject to the provisions of this Agreement, as soon as
practicable on or after the Closing Date, the Parties shall file a Certificate
of Merger (the “Certificate of Merger”) executed in accordance with the relevant
provisions of the Delaware Corporation Law and shall make all other filings or
recordings required under the Delaware Corporation Law.  The Merger shall become
effective at such time as the Certificate of Merger is duly filed with the
Delaware Secretary of State, or at such other time as TCI and Prospect Global
shall agree should be specified in the Certificate of Merger (the time the
Merger becomes effective being referred to herein as the “Effective Time”).
 
 
 

--------------------------------------------------------------------------------

 
 
 
1.3 Effects of the Merger.  The Merger shall have the effects set forth in the
applicable provisions of the Delaware Corporation Law.
 
1.4 Certificate of Incorporation and Bylaws.
 
(a) The Certificate of Incorporation of Prospect Global as in effect immediately
following the Effective Time shall be the certificate of incorporation of the
Surviving Corporation until thereafter changed or amended as provided therein or
by applicable law.
 
(b) The bylaws of Prospect Global as in effect immediately following the
Effective Time shall be the bylaws of the Surviving Corporation until thereafter
changed or amended as provided therein or by applicable law.
 
1.5 Directors.
 
(a) The board of directors of Prospect Global immediately prior to the Effective
Time shall constitute the entire members of the board of directors of the
Surviving Corporation until the earlier of their resignation or removal or until
their respective successors are duly elected and qualified, as the case may be.
 
(b) At the Effective Time of the Merger all of the members of the board of
directors of TCI shall tender their resignations and the board of directors of
Prospect Global immediately prior to the Effective Time shall constitute the
entire members of the board of directors of TCI until the earlier of their
resignation or removal or until their respective successors are duly elected and
qualified, as the case may be.
 
1.6 Officers.
 
(a) The officers of Prospect Global immediately prior to the Effective Time
shall constitute all of the officers of the Surviving Corporation until the
earlier of their resignation or removal or until their respective successors are
duly elected and qualified, as the case may be.
 
(b) At the Effective Time of the Merger all of the officers of TCI shall tender
their resignations and the officers of Prospect Global immediately prior to the
Effective Time shall constitute all of the officers of TCI until the earlier of
their resignation or removal or until their respective successors are duly
elected and qualified, as the case may be.
 
1.7 Effect on Capital Stock.  As of the Effective Time, by virtue of the Merger
and without any action on the part of the holder of any shares of the
outstanding capital of Prospect Global, Mergerco or TCI:
 
(a) TCI Common Stock.  Each issued and outstanding share of TCI Common Stock
shall remain issued and outstanding following the Effective Time of the Merger,
except for the return to treasury of the TCI Principal Stockholder Shares as
provided in Section 1.7(e) below.
 
(b) Prospect Global Treasury Stock.  Each share of common stock, par value
$0.001 per share, of Prospect Global (the “Prospect Global Common Stock”) that
is held in the treasury of Prospect Global or by any wholly owned subsidiary of
Prospect Global and each share of Prospect Global Common Stock that is owned by
TCI shall automatically be cancelled and returned and shall cease to exist and
no consideration shall be delivered in exchange therefor.
 
 
2

--------------------------------------------------------------------------------

 
 
(c) Mergerco Common Stock.  Each share of common stock, $0.001 par value per
share, of Mergerco issued and outstanding immediately prior to the Effective
Time shall be converted into and exchanged for one issued, fully paid and
non-assessable share of common stock, par value $0.001 per share of the
Surviving Corporation.
 
(d) Prospect Global Common Stock.  As of the Effective Time, by virtue of the
Merger, and without any action on the part of the holder of any shares of
Prospect Global Common Stock or any shares of capital stock of TCI, Mergerco or
the Surviving Corporation, each of the 19,405,303 shares of Prospect Global
Common Stock that is issued and outstanding as of the Effective Time of the
Merger, shall be converted into the right to receive one (1) full share (the
“Exchange Ratio”) of TCI Common Stock.  As of the Effective Time (A) all such
shares of Prospect Global Common Stock shall no longer be outstanding and shall
automatically be canceled and retired and shall cease to exist, (B) there shall
be an aggregate of 19,405,303 shares of TCI Common Stock beneficially owned by
the Prospect Global Stockholders,  as of the Effective Time, and (C) each holder
of a certificate representing any such shares of Prospect Global Common Stock
shall cease to have any rights with respect thereto, except the right to receive
the applicable number of shares of TCI Common Stock, without interest,
representing such Prospect Global Stockholder’s pro-rata share of the Merger
Consideration. Schedule 1.7(d) sets forth the pre Merger capitalization of
Prospect Global, the shares of Prospect Global Common Stock beneficially owned
at the Exchange Ratio and the resulting capitalization of the Surviving
Corporation by stockholder.
 
(e) TCI Principal Stockholder Shares.  Simultaneous with the Effective Time of
the Merger, the TCI Principal Stockholder who currently owns an aggregate of
5,000,000 shares of TCI Common Stock (the “TCI Principal Stockholders Shares”),
shall return to the treasury of TCI all, and not less than all, of the TCI
Principal Stockholders Shares for no consideration.
 
(f) Prospect Global Warrants.  As of the Effective Time, by virtue of the Merger
and without any action on the part of the holders of any outstanding Prospect
Global Warrants, each of the Prospect Global Warrants issued and outstanding as
of the Effective Time shall automatically be deemed to be exchanged for and
converted into an identical amount of warrants (the “TCI Warrants”) to purchase
that number of shares of TCI Common Stock as shall equal the identical number of
shares of Prospect Global Common Stock issuable upon exercise of the Prospect
Global Warrants, and shall contain such other terms and conditions as are set
forth in the form of the TCI Warrants annexed hereto as Exhibit C and made a
part hereof.
 
(g) Prospect Global Merkin Note.  As of the Effective Time, by virtue of the
Merger and without any action on the part of the holder of the outstanding
Prospect Global senior secured convertible note (the “Prospect Global Merkin
Note”), the Prospect Global Merkin Note issued and outstanding as of the
Effective Time shall automatically be deemed to be exchanged for and converted
into an identical amount of note (the “TCI Merkin Note”) to convert that number
of shares of TCI Common Stock as shall equal the identical number of shares of
Prospect Global Common Stock issuable upon conversion of the Prospect Global
Merkin Note, and shall contain such other terms and conditions as are set forth
in the form of the TCI Merkin Note annexed hereto as Exhibit D and made a part
hereof.
 
(h) TCI Common Stock Owned by Prospect Global.  As of the Effective Time, each
issued and outstanding share of TCI Common Stock, if any, that is owned of
record by Prospect Global immediately prior to the Effective Time of the Merger
shall automatically be cancelled and returned and shall cease to exist and no
consideration shall be delivered in exchange therefor.
 
1.8 Exchange of Prospect Global Instruments.
 
 
3

--------------------------------------------------------------------------------

 
 
(a) TCI shall designate Brownstein Hyatt Farber Schreck, LLP, or another Person
reasonably acceptable to Prospect Global, to act as exchange agents in the
Merger (the “Exchange Agent”), and, from time to time on, prior to or after the
Effective Time, TCI shall make available, or cause the Surviving Corporation to
make available, to the Exchange Agent shares of TCI Common Stock in amounts and
at the times necessary for the delivery of the Merger Consideration and TCI
Warrants (collectively, the “TCI Securities”) to be delivered upon surrender of
certificates representing the shares of Prospect Global Common Stock converted
into Merger Consideration, and the surrender of the Prospect Global Warrants for
TCI Warrants. Inasmuch as the Prospect Global Warrants are automatically
converted into a like amount of TCI Warrants upon consummation of the Merger,
the physical exchange of such Prospect Global Warrants for TCI Warrants is not
required, but such Prospect Global Securities may be exchanged for TCI
Securities at the discretion of the holders thereof.
 
(b) As soon as reasonably practicable after the Effective Time, the Exchange
Agent shall mail to each holder of record on the Record Date of Prospect Global
Common Stock and Prospect Global Warrants (collectively, “Prospect Global
Securities”) (i) a letter of transmittal (which shall specify that delivery
shall be effected, and risk of loss and title to the certificates evidencing
shares of Prospect Global Common Stock and Prospect Global Warrants
(collectively, “Prospect Global Instruments”) shall pass, only upon delivery of
the Prospect Global Instruments to the Exchange Agent and shall be in a form and
have such other provisions as TCI may reasonably specify) and (ii) instructions
for use in effecting the surrender of the Prospect Global Instruments in
exchange for the Merger Consideration and (if requested by the holders of
Prospect Global Warrants) the TCI Warrants.  Upon surrender of a Prospect Global
Instrument for cancellation to the Exchange Agent or to such other agent or
agents as may be appointed by TCI, together with such letter of transmittal,
duly executed, and such other documents as may reasonably be required by the
Exchange Agent, the holder of such Prospect Global Instrument shall be entitled
to receive in exchange therefor the amount of Merger Consideration and amount of
TCI Warrants theretofore represented by such Prospect Global Instruments which
shall have been converted or exchanged pursuant to Section 1.7, and the Prospect
Global Instruments so surrendered shall forthwith be canceled.  In the event any
Prospect Global Instruments shall have been lost, stolen or destroyed, TCI may,
in its discretion and as a condition precedent to the delivery of the Merger
Consideration and TCI Warrants in respect of the Prospect Global Instruments,
require the owner of such lost, stolen or destroyed Prospect Global Instrument
to deliver an affidavit or bond in such amount or form as it may reasonably
direct as indemnity against any claim that may be made against TCI, the
Surviving Corporation or the Exchange Agent.
 
(c) All Merger Consideration and TCI Warrants delivered upon the surrender of
shares of Prospect Global Securities in accordance with the terms of this
Section 1.8 shall be deemed to have been paid in full satisfaction of all rights
pertaining to the shares of Prospect Global Common Stock Prospect Global
Warrants represented by such Prospect Global Instruments.  At the Effective
Time, the stock transfer books and note register of Prospect Global shall be
closed, and there shall be no further registration of transfers on the stock
transfer books of the Surviving Corporation of shares of Prospect Global Common
Stock and Prospect Global Warrants that were outstanding immediately prior to
the Effective Time.  If, after the Effective Time, Prospect Global Instruments
are presented to the Surviving Corporation or the Exchange Agent for any reason,
they shall be canceled and exchanged as provided in this Section 1.8.
 
1.9 Holders of Record of Prospect Global Common Stock.  Only holders of record
of shares of Prospect Global Common Stock as of the Effective Time of the Merger
shall be entitled to receive shares of TCI Common Stock, as Merger Consideration
as of the Effective Time of the Merger.
 
 
4

--------------------------------------------------------------------------------

 
 
1.10 Closing.  The closing of the Merger (the “Closing”) will take place at the
offices of Brownstein Hyatt Farber Schreck, LLP, 410 Seventeenth Street, Suite
2200, Denver CO 80202-4432, counsel to Prospect Global, within five days
following the delivery of satisfaction or waiver of the conditions precedent set
forth in Section 5 or at such other date as TCI and Prospect Global shall agree
(the “Closing Date”), but in no event shall the Closing Date occur later than a
date which shall be later than February 18, 2011 (the “Outside Closing Date”),
unless such Outside Closing Date shall be extended by mutual agreement of
Prospect Global and TCI.
 
On the Closing Date the Parties shall consummate the Merger and cause the
Certificate of Merger to be filed at such Closing with the Secretary of State of
the State of Delaware.
 
1.11 Change of Corporate Name.  On or promptly following the Effective Time of
the Merger, pursuant to the TCI Restated Charter, TCI shall change its corporate
name to “Prospect Global Resources Inc.” and Prospect Global shall change its
name to “Prospect Global Operating Company Inc.” or such other corporate names
as shall be acceptable to the board of directors of the Surviving Corporation.
 
ARTICLE II -CERTAIN DEFINITIONS
 
In addition to other terms defined herein, as used in this Agreement, the
following terms shall have the meanings set forth below:
 
“Affiliate” shall mean, with respect to any Person, any other person
controlling, controlled by or under common control with such Person.  The term
“Control” as used in the preceding sentence means, with respect to a
corporation, the right to exercise, directly or indirectly, more than 50% of the
voting rights attributable to the shares of the controlled corporation and, with
respect to any Person other than a corporation, the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person.
 
“Applicable Law” means any domestic or foreign law, statute, regulation, rule,
policy, guideline or ordinance applicable to the businesses of the Parties
and/or the Merger.
 
“Business Day” shall mean any day, excluding Saturday, Sunday and any other day
on which national banks located in New York, New York shall be closed for
business.
 
“Closing Date” shall mean the date upon which the Merger shall be consummated.
 
“Dollar” and “$” means lawful money of the United States of America.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“GAAP” means generally accepted accounting principles in the United States of
America as promulgated by the American Institute of Certified Public Accountants
and the Financial Accounting Standards Board or any successor Institutes
concerning the treatment of any accounting matter as of the date hereof.
 
“Holbrook Joint Venture Company” shall mean American West Potash LLC, a Delaware
limited liability company formed by Karlsson and initially 100% owned by
Karlsson in exchange for its contribution to the Holbrook Joint Venture Company
of all of Karlsson’s ownership interest in the Holbrook Project and certain
specified liabilities associated therewith.
 
“Holbrook Joint Venture Company Operating Agreement” shall mean the Third
Amended and Restated Operating Agreement dated as of January 21, 2011 among
Karlsson and Prospect Global and in the form annexed hereto as Exhibit A and
made a part hereof.
 
 
5

--------------------------------------------------------------------------------

 
 
“Holbrook Project” means the collective reference to the development, mining and
commercialization of (a) approximately 32,000 acres of land, mineral leases and
other assets located in Holbrook Basin, Arizona (“Holbrook Basin I”).
 
“Karlsson” means The Karlsson Group, Inc., an Arizona corporation.
 
“Knowledge” means actual knowledge.
 
“Lien” means, with respect to any property or asset, any mortgage, lien, pledge,
charge, security interest, encumbrance or other adverse claim of any kind in
respect of such property or asset.
 
“Material Adverse Effect” with respect to any entity or group of entities means
any event, change or effect that has or would have a materially adverse effect
on the financial condition, business or results of operations of such entity or
group of entities, taken as a consolidated whole.
 
“Merger Consideration” shall mean the collective reference to: (a) all of the
shares of TCI Common Stock issued to Prospect Global Stockholders as of the
Effective Time of the Merger pursuant to Section 1.7(d) of this Agreement; and
(b) all TCI Warrants into which all Prospect Global Warrants shall be
automatically converted as of the Effective Time of the Merger pursuant to
Section 1.7(d) of this Agreement.
 
“Prospect Global Common Stock” means the 100,000,000 shares of common stock,
$0.001 par value per share, of Prospect Global authorized pursuant to its
certificate of incorporation, as amended, through the Closing Date.
 
“Prospect Global Stockholders” shall mean the collective reference to the
holders of shares of Prospect Global Common Stock as of the Effective Time of
the Merger.
 
“Prospect Global Warrants” shall mean the warrant dated August 5, 2010 to
purchase shares of Prospect Global Common Stock by Buffalo Management LLC.
 
“TCI Common Stock” shall mean the shares of common stock of TCI, $0.0001 par
value per share.
 
“TCI Restated Charter” shall mean the amended and restated certificate of
incorporation of TCI to be (a) approved by the stockholders of TCI, and (b)
filed with the Secretary of State of the State of Nevada on or immediately prior
to the Closing Date and in the form of Exhibit B annexed hereto and made a part
hereof.
 
“TCI Warrants” shall have the meaning set forth in Section 1.7(f) above, and
shall be in the form of Exhibit C annexed hereto and made a part hereof.
 
“Person” means any individual, corporation, partnership, trust or unincorporated
organization or a government or any agency or political subdivision thereof.
 
“Tax” (and, with correlative meaning, “Taxes” and “Taxable”) means:
 
(i)           any income, alternative or add-on minimum tax, gross receipts tax,
sales tax, use tax, ad valorem tax, transfer tax, franchise tax, profits tax,
license tax, withholding tax, payroll tax, employment tax, excise tax, severance
tax, stamp tax, occupation tax, property tax, environmental or windfall profit
tax, custom, duty or other tax, impost, levy, governmental fee or other like
assessment or charge of any kind whatsoever together with any interest or any
penalty, addition to tax or additional amount imposed with respect thereto by
any governmental or Tax authority responsible for the imposition of any such tax
(domestic or foreign), and
 
 
6

--------------------------------------------------------------------------------

 
 
(ii)           any liability for the payment of any amounts of the type
described in clause (i) above as a result of being a member of an affiliated,
consolidated, combined or unitary group for any Taxable period, and
 
(iii)           any liability for the payment of any amounts of the type
described in clauses (i) or (ii) above as a result of any express or implied
obligation to indemnify any other person.
 
“Tax Return” means any return, declaration, form, claim for refund or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.
 
ARTICLE III - REPRESENTATIONS AND WARRANTIES OF PROSPECT GLOBAL
 
Prospect Global hereby represents and warrants to TCI as follows:
 
3.1 Organization and Good Standing: Ownership of Shares.  Prospect Global is a
corporation duly organized and validly existing under the laws of the State of
Delaware.  There are no outstanding subscriptions, rights, options, warrants or
other agreements obligating Prospect Global to issue, sell or transfer any stock
or other securities of Prospect Global except for the Prospect Global Warrants
and those agreements set forth on Schedule 3.1.
 
3.2 Corporate Authority.  Prospect Global has the corporate power to enter into
this Agreement and to perform its obligations hereunder.  The execution and
delivery of this Agreement and the consummation of the transaction contemplated
hereby have been duly authorized by the board of directors of Prospect Global
and the Prospect Global Stockholders.  The execution and performance of this
Agreement will not constitute a material breach of any agreement, indenture,
mortgage, license or other instrument or document to which Prospect Global is a
party and will not violate any judgment, decree, order, writ, rule, statute, or
regulation applicable to Prospect Global or its properties.  The execution and
performance of this Agreement will not violate or conflict with any provision of
the respective Articles of Incorporation or Bylaws of Prospect Global.
 
3.3 Prospect Global Capitalization.
 
(a) As of the date hereof, the Prospect Global Stockholders are the persons set
forth on Schedule 1.7 and are the owners of record and beneficially of 100% of
the 19,405,303 shares of Prospect Global Common Stock issued and outstanding as
of the date of this Agreement and to be issued and outstanding as of the Closing
Date.  Prior to the Effective Time of the Merger, Prospect Global will update
Schedule 1.7 to include and list thereon the owners of record of any additional
shares of the Prospect Global Securities.
 
(b) As of the date hereof, an aggregate of 19,405,303 shares of Prospect Global
Common Stock are issued and outstanding, all of which shares of Prospect Global
Common Stock have been issued to the Prospect Global Stockholders.
 
(c) To the Knowledge of Prospect Global, all issued and outstanding Prospect
Global Securities are or will be owned free and clear of all rights, claims,
liens and encumbrances, and have not been sold, pledged, assigned or otherwise
transferred except pursuant to this Agreement.
 
 
7

--------------------------------------------------------------------------------

 
 
(d) As of the Closing Date, pursuant to its Certificate of Incorporation
Prospect Global shall be authorized to issue an aggregate of 100,000,000 shares
of Prospect Global Common Stock, and 10,000,000 shares of Prospect Global
preferred stock, containing such rights, privileges and designations as the
board of directors of Prospect Global may from time to time designate.
 
3.4 Access to Records.  The corporate financial records, minute books and other
documents and records of Prospect Global have been made available to TCI prior
to the Closing hereof.
 
3.5 Holbrook Joint Venture Company.  Prospect Global has made available true
copies of the duly executed Holbrook Joint Venture Company Operating Agreement
and other related documentation requested by TCI.  Prospect Global has further
made available to TCI or its representatives true copies of all real estate
deeds or leases, surveys and other material documents relative to the Holbrook
Project.  As of the date hereof, Prospect Global has complied with all of its
obligations to the Holbrook Joint Venture Company and under the Holbrook Joint
Venture Company Operating Agreement, and to Prospect Global’s Knowledge, no
default or event which, with the passage of time or the giving of notice, would
constitute a default or event of default under the Holbrook Joint Venture
Company Operating Agreement or any other agreement with the other party or
parties to such Holbrook Joint Venture Company Operating Agreement.
 
3.6 Taxes.  Prospect Global has filed all material tax, governmental and/or
related forms and reports (or extensions thereof) due or required to be filed
and has (or will have) paid or made adequate provisions for all taxes or
assessments which had become due as of the date hereof, and there are no
deficiency notices outstanding.
 
3.7 Compliance with Laws.  Except as set forth on Schedule 3.7, Prospect Global
has complied with all federal, state, county and local laws, ordinances,
regulations, inspections, orders, judgments, injunctions, awards or decrees
applicable to it or its business which, if not complied with, would materially
and adversely affect the business of Prospect Global.
 
3.8 No Breach.  The execution, delivery and performance of this Agreement and
the consummation of the transactions contemplated hereby will not:
 
(a) violate any provision of the Articles of Incorporation or Bylaws of Prospect
Global;
 
(b) violate, conflict with or result in the breach of any of the terms of,
result in a material modification of, otherwise give any other contracting party
the right to terminate, or constitute (or with notice or lapse of time, or both
constitute) a default under the Holbrook Joint Venture Company Operating
Agreement or any other material contract or agreement to which Prospect Global
is a party or by or to which it or any of its assets or properties may be bound
or subject;
 
(c) violate any order, judgment, injunction, award or decree of any court,
arbitrator or governmental or regulatory body against, or binding upon, Prospect
Global or upon the properties or business of Prospect Global; or
 
(d) violate any statute, law or regulation of any jurisdiction applicable to the
transactions contemplated herein which would have a Material Adverse Effect on
the business or operations of Prospect Global.
 
3.9 Actions and Proceedings.  Prospect Global is not a party to any material
pending litigation or, to its Knowledge, any governmental investigation or
proceeding, and to its Knowledge, no material litigation, claims, assessments or
non-governmental proceedings are threatened against Prospect Global.
 
 
8

--------------------------------------------------------------------------------

 
 
3.10 Agreements.  Schedule 3.10 sets forth any material contract or arrangement
to which Prospect Global is a party or by or to which it or its assets,
properties or business are bound or subject, whether written or oral.
 
3.11 Brokers or Finders.  No broker’s or finder’s fee will be payable by
Prospect Global in connection with the transactions contemplated by this
Agreement, nor will any such fee be incurred as a result of any actions by
Prospect Global or any of the Prospect Global Stockholders.
 
3.12 Full Disclosure.  No representation or warranty by Prospect Global in this
Agreement or in any document or schedule to be delivered by it pursuant hereto,
and no written statement, certificate or instrument furnished or to be furnished
by Prospect Global pursuant hereto or in connection with the negotiation,
execution or performance of this Agreement contains or will contain any untrue
statement of a material fact or omits or will omit to state any fact necessary
to make any statement herein or therein not materially misleading or necessary
to a complete and correct presentation of all material aspects of the business
of Prospect Global.
ARTICLE IV - REPRESENTATIONS AND WARRANTIES OF TCI
 
TCI hereby represents and warrants to Prospect Global as follows:
 
4.1 Organization and Good Standing.  TCI is a corporation duly organized,
validly existing and in good standing under the laws of the State of
Nevada.  TCI has the corporate power to own its own property and to carry on its
business as now being conducted and is duly qualified to do business in any
jurisdiction where so required except where the failure to so qualify would have
no material negative impact.
 
4.2 Corporate Authority.  TCI has the corporate power to enter into this
Agreement and to perform its obligations hereunder.  The execution and delivery
of this Agreement and the consummation of the transactions contemplated hereby
have been duly authorized by the board of directors and stockholders of TCI as
required by Nevada law.  The execution and performance of this Agreement will
not constitute a material breach of any agreement, indenture, mortgage, license
or other instrument or document to which TCI is a party and will not violate any
judgment, decree, order, writ, rule, statute, or regulation applicable to TCI or
its properties.  The execution and performance of this Agreement will not
violate or conflict with any provision of the respective Certificate of
Incorporation or by-laws of TCI.
 
4.3 TCI Capitalization.  As of the date of this Agreement, TCI is authorized to
issue 100,000,000 shares of TCI Common Stock, $0.0001 par value per share and
10,000,000 shares of TCI preferred stock, $0.0001 par value per share,
containing such rights, privileges and designations as the board of directors of
TCI may from time to time designate (the “TCI Preferred Stock”).  An aggregate
of 6,735,000 shares of TCI Common Stock are issued and outstanding, and no other
shares of TCI Common Stock are reserved for issuance pursuant to any convertible
securities, options or warrants.  No shares of TCI Preferred Stock are issued or
outstanding.  The TCI Principal Stockholder currently owns in the aggregate
5,000,000 outstanding shares of TCI Common Stock.  Prior to the Effective Time
of the Merger, the TCI Principal Stockholder shall deliver all 5,000,000 shares
of TCI Common Stock owned by him to TCI for cancellation, and cause TCI to
effect the TCI Restated Charter contemplated by Section 6.6 of this Agreement.
 
4.4 TCI Financial Statements; Assets and Liabilities.
 
 
 
9

--------------------------------------------------------------------------------

 
 
(a) The Form S-1 registration statement of TCI declared effective by the SEC on
March 24, 2010 includes the audited balance sheet as of December 31, 2009, and
the statement of operations and statement of cash flows of TCI for the fiscal
period then ended (the “TCI 2009 Audited Financial Statements”).  The Form 10Q
for the third quarter of fiscal 2010 of TCI includes the unaudited balance
sheets as of September 30, 2010 and the audited balance sheet as of December 31,
2009, respectively, and the statement of operations and statement of cash flows
of TCI for the nine months ended September 30, 2009 and from the period July 22,
2008 (inception) to September 30, 2010, respectively (the “TCI 2010 Financial
Statements”).  Except as set forth on the TCI Balance Sheet as of September 30,
2010 or otherwise disclosed on Schedule 4.4, as of September 30, 2010 and for
all periods subsequent thereto, TCI has no other assets and has incurred no
other liabilities, debts or obligations, whether fixed, contingent or otherwise
required to be set forth on a balance sheet prepared in accordance with
GAAP.  The books of account and other financial records of TCI are in all
respects complete and correct in all material respects and are maintained in
accordance with good business and accounting practices.
 
(b) TCI has no operating assets or liabilities, and has not conducted any trade
or business activities whatsoever, other than as set forth on Schedule 4.4
annexed hereto.
 
4.5 No Material Adverse Changes.
 
Since September 30, 2010:
 
(a) except for liabilities and other indebtedness not in excess of $1,000 that
will be outstanding as of the Closing Date, there has not been any liabilities
or other indebtedness incurred by TCI;
 
(b) there has not been any material adverse changes in the financial position of
TCI except changes arising in the ordinary course of business, which changes
will in no event materially and adversely affect the financial position of TCI,
and will be consistent with the representations made by TCI hereunder.
 
(c) there has not been any damage, destruction or loss materially affecting the
assets, prospective business, operations or condition (financial or otherwise)
of TCI whether or not covered by insurance;
 
(d) there has not been any declaration setting aside or payment of any dividend
or distribution with respect to any redemption or repurchase of TCI capital
stock;
 
(e) there has not been any sale of an asset (other than in the ordinary course
of business) or any mortgage pledge by TCI of any properties or assets; or
 
(f) there has not been adoption or modification of any pension, profit sharing,
retirement, stock bonus, stock option or similar plan or arrangement.
 
(g) there has not been any loan or advance to any shareholder, officer,
director, employee, consultant, agent or other representative or made any other
loan or advance otherwise than in the ordinary course of business;
 
(h) there has not been any increase in the level of compensation of any
executive employee of TCI;
 
(i) except in the ordinary course of business, TCI has not entered into or
modified any contract, agreement or transaction; and
 
 
10

--------------------------------------------------------------------------------

 
 
(j) TCI has not issued any equity securities or rights to acquire equity
securities.
 
4.6 Taxes.  TCI has timely filed all material Tax, governmental and/or related
forms and reports (or extensions thereof) due or required to be filed and has
paid or made adequate provisions for all Taxes or assessments which have become
due as of the Closing Date, and there are no deficiencies outstanding.
 
4.7 Compliance with Laws.  TCI has complied with all federal, state, county and
local laws, ordinances, regulations, inspections, orders, judgments,
injunctions, awards or decrees applicable to it or its business, which, if not
complied with, would materially and adversely affect the business of TCI or the
trading market for the shares of TCI specifically, and TCI has complied with
provisions for registration under the Securities Act of 1933 and all applicable
blue sky laws in connection with its public stock offering, and there are no
outstanding, pending or threatened stop orders or other actions or
investigations relating thereto.
 
4.8 Actions and Proceedings.  TCI is not a party to any material pending
litigation or, to its Knowledge, no governmental proceedings are threatened
against TCI.
 
4.9 Reports and Registration Statements.  TCI is current in the filing of all
forms or reports with the Securities and Exchange Commission (“SEC”), and has
been a reporting company under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”).  None of the reports and registration statements pursuant
to the Securities Act of 1933, as amended, filed by TCI with the SEC
(collectively, “SEC Reports”) contained any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstance under which they were
made, not misleading.
 
4.10 Disclosure.  TCI has (and at the Closing it will have) disclosed in writing
to Prospect Global all events, conditions and facts materially affecting the
business, financial conditions or results of operation of TCI all of which have
been set forth herein.  TCI has not now and will not have, at the Closing,
withheld disclosure of any such events, conditions, and facts which they have
Knowledge of or have reasonable grounds to know may exist.
 
4.11 Access to Records.  The corporate financial records, minute books, and
other documents and records of TCI have been made available to Prospect Global
prior to the Closing hereof.
 
4.12 No Breach.  The execution, delivery and performance of this Agreement and
the consummation of the transactions contemplated hereby will not:
 
(a) violate any provision of the Articles of Incorporation or By-Laws of TCI;
 
(b) violate, conflict with or result in the breach of any of the terms of,
result in a material modification of, otherwise give any other contracting party
the right to terminate, or constitute (or with notice or lapse of time or both
constitute) a default under, any contract or other agreement to which TCI is a
party or by or to which it or any of its assets or properties may be bound or
subject;
 
(c) violate any order, judgment, injunction, award or decree of any court,
arbitrator or governmental or regulatory body against, or binding upon, TCI or
upon the securities, properties or business to TCI; or
 
(d) violate any statute, law or regulation of any jurisdiction applicable to the
transactions contemplated herein.
 
 
11

--------------------------------------------------------------------------------

 
 
4.13 Brokers or Finders.  No broker’s or finder’s fee will be payable by TCI in
connection with the transactions contemplated by this Agreement, nor will any
such fee be incurred as a result of any actions of TCI.
 
4.14 Authority to Execute and Perform Agreements.  TCI has the full legal right
and power and all authority and approval required to enter into, execute and
deliver this Agreement and to perform fully its obligations hereunder.  This
Agreement has been duly executed and delivered and is the valid and binding
obligation of TCI enforceable in accordance with its terms, except as may be
limited by bankruptcy, moratorium, insolvency or other similar laws generally
affecting the enforcement of creditors’ rights.  The execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby and
the performance by TCI of this Agreement, in accordance with its respective
terms and conditions will not:
 
(a) require the approval or consent of any governmental or regulatory body or
the approval or consent of any other person;
 
(b) conflict with or result in any breach or violation of any of the terms and
conditions of, or constitute (or with any notice or lapse of time or both would
constitute) a default under, any order, judgment or decree applicable to TCI, or
any instrument, contract or other agreement to which TCI is a party or by or to
which TCI is bound or subject; or
 
(c) result in the creation of any lien or other encumbrance on the assets or
properties of TCI.
 
4.15 Mergerco.  Mergerco was incorporated on February 9, 2011, and from its date
of formation to the Closing Date of the Merger, has not and shall not conduct
any business or acquire any assets or incur liabilities, except relating to the
Merger.
 
4.16 Full Disclosure.  No representation or warranty by TCI in this Agreement or
in any document or schedule to be delivered by them pursuant hereto, and no
written statement, certificate or instrument furnished or to be furnished by TCI
pursuant hereto or in connection with the negotiation, execution or performance
of this Agreement contains or will contain any untrue statement of a material
fact or omits or will omit to state any fact necessary to make any statement
herein or therein not materially misleading or necessary to complete and correct
presentation of all material aspects of the business of TCI.
 
ARTICLE V -CONDITIONS PRECEDENT
 
5.1 Conditions Precedent to the Obligations of Prospect Global.  All obligations
of Prospect Global under this Agreement are subject to the fulfillment, prior to
or as of the Closing Date, as indicated below, of each of the following
conditions; any one of which may be waived at Closing by Prospect Global:
 
(a) The representations and warranties by or on behalf of TCI and Mergerco
contained in this Agreement or in any certificate or document delivered pursuant
to the provisions hereof shall be true in all material respects at and as of
Closing Date as though such representations and warranties were made at and as
of such time.
 
(b) TCI, Mergerco and the TCI Principal Stockholder shall have performed and
complied in all material respects, with all covenants, agreements, and
conditions set forth in, and shall have executed and delivered all documents
required by this Agreement to be performed or complied with or executed and
delivered by it prior to or at the Closing, including, without limitation, all
of the covenants and agreements of TCI, Mergerco and the TCI Principal
Stockholder set forth in Section 6.6 and Section 6.7 of this Agreement.
 
 
12

--------------------------------------------------------------------------------

 
 
(c) The Holbrook Joint Venture Company Operating Agreement shall have been duly
executed and delivered by the parties thereto and be in full force and effect;
 
(d) On the Closing Date, the TCI Principal Stockholder and an executive officer
of Mergerco shall have delivered to Prospect Global a certificate, duly executed
by such Person(s) and certifying, that to such Person’s Knowledge, the
representations and warranties of TCI and Mergerco set forth in this Agreement
are true and correct in all material respects.
 
(e) On or before the Closing, the Certificate of Merger shall have been duly
executed and ready to be filed with the Secretary of State of the State of
Delaware.
 
(f) By their execution of this Agreement, the TCI Principal Stockholder shall
have approved the Merger, the TCI Restated Charter and all of the other
transactions contemplated by this Agreement.
 
(g) On or before the Closing Date, the TCI Principal Stockholder shall have
contributed back to the capital of TCI all of the 5,000,000 shares of TCI Common
Stock currently owned of record and beneficially by the TCI Principal
Stockholder (the “Capital Contribution”).  The 5,000,000 shares of TCI Common
Stock contributed back to capital by the TCI Principal Stockholder shall be
cancelled immediately prior to the Effective Time.  As a result of such Capital
Contribution and cancellation, not more than 1,735,000 shares of TCI Common
Stock shall be issued and outstanding as of the Effective Time of the Merger.
 
(h) On or before the Closing Date, TCI shall have amended the certificate of
incorporation of TCI to change the corporate name of TCI to “Prospect Global
Resources Inc.” or such other name as shall be acceptable to the Prospect
Global, all pursuant to the TCI Restated Charter.  On the Closing Date, TCI
shall have sufficient authorized shares of TCI Common Stock authorized to
complete the Merger and issue the maximum number of shares of TCI Common Stock
that may constitute Merger Consideration.
 
(i) On or before the Closing Date, TCI shall have closed down its underlying
business.
 
(j) At the Closing, all instruments and documents delivered to Prospect Global
and the Shareholders pursuant to provisions hereof shall be reasonably
satisfactory to legal counsel for Prospect Global.
 
(k) TCI shall have issued to the Prospect Global Stockholders or the Exchange
Agent (to be held on behalf of the Prospect Global Stockholders pending delivery
of their Merger Consideration) the TCI Common Stock and any TCI Warrants.
 
(l) As of the Closing Date, other than a maximum of $1,000, TCI shall have no
outstanding expenses, obligations, liabilities or contingencies of any kind.
 
(m) Immediately prior to the Effective Time of the Merger, there shall not be
issued or committed to be issued any warrants, stock options, stock rights or
other commitments of any character relating to the issued or unissued shares of
either TCI Common Stock or preferred stock of TCI.
 
(n) As of the Closing, the TCI Principal Stockholder and all other officers and
directors of TCI shall have tendered their resignations and shall release TCI
from any further liability or obligation (including accrued wages or
compensation) owed to such Persons.
 
 
13

--------------------------------------------------------------------------------

 
 
(o) At the Closing, the Merger Consideration to be issued and delivered
hereunder will, when so issued and delivered, constitute valid and legally
issued shares of TCI Common Stock and TCI Warrants that are fully paid and
non-assessable.
 
5.2 Conditions Precedent to the Obligations of TCI.  All obligations of TCI
under this Agreement are subject to the fulfillment, prior to or at Closing, of
each of the following conditions (any one of which may be waived at Closing by
TCI):
 
(a) The representations and warranties by Prospect Global contained in this
Agreement or in any certificate or document delivered pursuant to the provisions
hereof shall be true in all material respects at and as of the Closing as though
such representations and warranties were made at and as of such time;
 
(b) Prospect Global shall have performed and complied with, in all material
respects, with all covenants, agreements, and conditions set forth in, and shall
have executed and delivered all documents required by this Agreement to be
performed or complied or executed and delivered by them prior to or at the
Closing.
 
(c) Prospect Global shall have delivered audited financial statements of
Prospect Global for the period from inception to September 30, 2010;
 
(d) On or before the Closing, the Certificate of Merger shall have been duly
executed and ready for filing with the Secretary of State of the State of
Delaware.
 
(e) On or before the Closing, the Prospect Global Stockholders shall continue to
own a majority of the issued and outstanding shares of Prospect Global Common
Stock and shall have ratified and approved the Merger and all of the other
transactions contemplated by this Agreement.
 
(f) Not in excess of 5% of the total issued and outstanding shares of Prospect
Global Common Stock shall advise TCI or Prospect Global that they dissent from
or otherwise object to the Merger.
 
(g) The Holbrook Joint Venture Company Operating Agreement shall be in full
force and effect.
 
(h) On the Closing Date, the Prospect Global Chief Executive Officer shall have
delivered to TCI a certificate, duly executed by such Person and certifying,
that to such Person’s Knowledge, the representations and warranties of Prospect
Global set forth in this Agreement are true and correct in all material
respects.
 
ARTICLE VI -COVENANTS
 
6.1 Corporate Examinations and Investigations.  Prior to the Closing Date, the
Parties acknowledge that they have been entitled, through their employees and
representatives, to make such investigation of the assets, properties, business
and operations, books, records and financial condition of the other as they each
may reasonably require.  No investigations, by a party hereto shall, however,
diminish or waive any of the representations, warranties, covenants or
agreements of the party under this Agreement.
 
6.2 Further Assurances.  The Parties shall execute such documents and other
papers and take such further actions as may be reasonably required or desirable
to carry out the provisions hereof and the transactions contemplated
hereby.  Each such party shall use its best efforts to fulfill or obtain the
fulfillment of the conditions to the Closing, including, without limitation, the
execution and delivery of any documents or other papers, the execution and
delivery of which are necessary or appropriate to the Closing.
 
 
14

--------------------------------------------------------------------------------

 
 
6.3 Confidentiality.  In the event the transactions contemplated by this
Agreement are not consummated, TCI, the TCI Principal Stockholder and the TCI
Principal Executive Officer agree to keep confidential any information disclosed
to each other in connection therewith for a period of three years from the date
hereof; provided, however, such obligation shall not apply to information which:
 
 
(i)
at the time of the disclosure was public knowledge;

 
 
(ii)
is required to be disclosed publicly pursuant to any applicable federal or state
securities laws;

 
 
(iii)
after the time of disclosure becomes public knowledge (except due to the action
of the receiving party);

 
 
(iv)
the receiving party had within its possession at the time of disclosure; or

 
 
(v)
is ordered disclosed by a Court of proper jurisdiction.

 
6.4 SEC Filings.  On or prior to the Closing Date, TCI shall continue to file
and be current in its filings of all periodic reports required to be filed with
the SEC under the Securities and Exchange Act of 1934, as amended (the “Exchange
Act”).  In addition, TCI shall, not later than four Business Days following the
Merger file with the SEC a Form 8-K Interim Report containing therein full
disclosure of the Merger and the business, management and risk factors
attributable to Prospect Global, including, to the extent required under the
Exchange Act or Regulation S-X of the Securities Act of 1933, as amended,
requisite certified financial statements of Labock.
 
6.5 Voting of Shares.  By execution of this Agreement, the TCI Principal
Stockholder (subject only to satisfaction of the conditions precedent set forth
in Section 5.2), does hereby irrevocably and unconditionally vote all of his
voting shares of TCI Common Stock IN FAVOR of the Merger, the TCI Restated
Charter and all other transactions contemplated hereby requiring TCI stockholder
approval.
 
6.6 TCI Restated Charter.  Immediately following the Effective Time of the
Merger, TCI shall have filed the TCI Restated Charter in form and content
satisfactory to the Prospect Global with the Secretary of State of the State of
Delaware.
 
6.7 Indemnification of Officers and Directors.  It is the intention of the
Parties that TCI shall indemnify its officers and directors to the fullest
extent permitted by Delaware law.  In such connection, the Parties agree not to
amend the certificates of incorporation or by-laws of TCI or Prospect Global if
such amendment shall have the effect of reducing, terminating or otherwise
adversely affecting the indemnification rights and privileges applicable to
officers and directors of each of TCI and Prospect Global, as the same are in
effect immediately prior to the Effective Time of the Merger.
 
6.8 Expenses.  It is understood and agreed that following the execution of this
Agreement, any and all expenses with respect to any filings, documentation and
related matters with respect to the consummation of the transactions
contemplated hereby shall be the sole responsibility of Prospect Global, and
neither TCI nor the TCI Principal Stockholder shall be responsible for any such
expenses or fees associated with such filings.
 
 
15

--------------------------------------------------------------------------------

 
 
ARTICLE VII -SURVIVAL OF REPRESENTATIONS AND WARRANTIES
 
7.1 Notwithstanding any right of either party to investigate the affairs of the
other party and its Shareholders, each party has the right to rely fully upon
representations, warranties, covenants and agreements of the other party and its
Shareholders contained in this Agreement or in any document delivered to one by
the other or any of their representatives, in connection with the transactions
contemplated by this Agreement.  All such representations, warranties, covenants
and agreements shall survive the execution and delivery hereof and the closing
hereunder for 18 months following the Closing.
 
ARTICLE VIII - MISCELLANEOUS
 
8.1 Waivers.  The waiver of a breach of this Agreement or the failure of any
party hereto to exercise any right under this Agreement shall in no way
constitute waiver as to future breach whether similar or dissimilar in nature or
as to the exercise of any further right under this Agreement.
 
8.2 Amendment.  This Agreement may be amended or modified only by an instrument
of equal formality signed by the Parties or the duly authorized representatives
of the respective Parties.
 
8.3 Assignment.  This Agreement is not assignable except by operation of law.
 
8.4 Notice.  Until otherwise specified in writing, the mailing addresses and fax
numbers of the Parties of this Agreement shall be as follows:
 
To: TCI:                                 Denis M. Snyder
103 Larkwood Lane
Cary, North Carolina  27518
Tel: *************
Fax:  *************
Email:  *************


with a copy to:                       Eric Stein, Esq.
Anslow & Jaclin LLP
195 Route 9 South
2nd Floor
Manalapan, NJ 07726
Tel: *************
Fax:  **************
email:  *************


To: Prospect Global and the Prospect Global Stockholders:


with a copy to:                       Patrick L. Avery
600 17th St., Suite 2800 South
Denver, Colorado 80202
Tel: *************
Fax:  *************
email:  *************


 
16

--------------------------------------------------------------------------------

 
 
and copies to:                        Jeffrey Knetsch, Esq.
Brownstein Hyatt Farber Schreck, LLP
410 Seventeenth Street, Suite 2200
Denver, CO 80202-4432
Tel:  *************
Fax: *************
email:  *************


-and-


Stephen A. Weiss, Esq.
Hodgson Russ, LLP
1540 Broadway
24th Floor
New York, NY 10036
Tel: **************
Fax:**************
email:  *************


Any notice or statement given under this Agreement shall be deemed to have been
given when sent if sent by email or facsimile transmission, or the next business
day if by sent by recognized overnight courier service or registered mail, in
each case addressed to the other party at the address indicated above or at such
other address which shall have been furnished in writing to the addressor.
 
8.5 Governing Law.  This Agreement shall be construed, and the legal relations
between the Parties determined, in accordance with the laws of the State of
Delaware, thereby precluding any choice of law rules which may direct the
application of the laws of any other jurisdiction.
 
8.6 Publicity.  No publicity release or announcement concerning this Agreement
or the transactions contemplated hereby shall be issued by either party hereto
at any time from the signing hereof without advance approval in writing of the
form and substance by the other party.
 
8.7 Entire Agreement.  This Agreement (including the Schedules to be attached
hereto) and the collateral agreements executed in connection with the
consummation of the transactions contemplated herein contain the entire
agreement among the Parties with respect to the transactions contemplated
hereby, and supersedes all prior agreements, written or oral, with respect
hereof.
 
8.8 Headings.  The headings in this Agreement are for reference purposes only
and shall not in any way affect the meaning or interpretation of this Agreement.
 
8.9 Severability of Provisions.  The invalidity or unenforceability of any term,
phrase, clause, paragraph, restriction, covenant, agreement or provision of this
Agreement shall in no way affect the validity or enforcement of any other
provision or any part thereof.
 
8.10 Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed, shall constitute an original copy
hereof, but all of which together shall consider but one and the same document.
 
8.11 Binding Effect.  This Agreement shall be binding upon the Parties hereto
and inure to the benefit of the Parties, their respective heirs, administrators,
executors, successors and assigns.
 
8.12 Press Releases.  The Parties will mutually agree as to the wording and
timing of any informational releases concerning this transaction prior to and
through Closing.
 


 
17

--------------------------------------------------------------------------------

 
 


IN WITNESS WHEREOF, the Parties have executed this Agreement on the date first
above written.
 


TRIANGLE CASTINGS, INC.
(a Nevada corporation)
       
By:
   
Denis M. Snyder, CEO and President
       
TCI PRINCIPAL STOCKHOLDERS:
             
Denis M. Snyder
       
PROSPECT GLOBAL ACQUISITION INC.
(a Delaware corporation)
       
By:
 
 
Jonathan, CEO and President
           
PROSPECT GLOBAL RESOURCES INC.
(a Delaware corporation)
       
By:
 
 
Patrick Avery, Chief Executive Officer





 
 

--------------------------------------------------------------------------------

 
 
Exhibit A




THIRD AMENDED AND RESTATED OPERATING AGREEMENT
 
OF
 
AMERICAN WEST POTASH, LLC
 
A DELAWARE LIMITED LIABILITY COMPANY
 




 
Exhibit A-1

--------------------------------------------------------------------------------

 
 
 
 
Exhibit B




AMENDED AND RESTATED ARTICLES OF INCORPORATION
OF
PROSPECT GLOBAL RESOURCES INC.




 








 
Exhibit B-1

--------------------------------------------------------------------------------

 
 
 
 
Exhibit C


TCI Warrants
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
Exhibit C-1

--------------------------------------------------------------------------------

 
 
 
Exhibit D




TCI Merkin Note








 
Exhibit D-1

--------------------------------------------------------------------------------

 






Schedule 1.7(d)



 
 Beneficial ownership of TCI common stock prior to merger
 Beneficial Ownership of old Prospect common stock prior to merger
 Beneficial ownership of old Prospect Global common stock as a result of
convertible notes and accrued interest
 Beneficial ownership of Prospect Global Resources after the merger
Percentage of beneficial ownership of Prospect Global after the merger
 Denis Snyder
5,000,000
-
-
-
0.0%
 Barry Munitz
-
1,125,000
-
1,125,000
3.4%
 Roger Parker
-
100,000
-
100,000
0.3%
 Beau Morgan
-
100,000
-
100,000
0.3%
 Ken Rickel
-
750,000
-
750,000
2.3%
 Mitsuru Kataoka
-
150,000
-
150,000
0.5%
 Quincy Prelude LLC
575,000
4,000,000
-
4,575,000
13.8%
 Bevan Cooney
575,000
4,000,000
-
4,575,000
13.8%
 Balkan Hellenic Partnership
-
4,000,000
133,641
4,133,641
12.5%
 Patrick L. Avery (1)
-
1,500,000
-
1,500,000
4.5%
 Jonathan Bloomfield (2)
-
500,000
-
500,000
1.5%
 Ari Swiller
-
150,000
 
150,000
0.5%
 24W57, LLC
-
343,000
68,135
411,135
1.2%
 Jonathan Spanier
-
375,000
-
375,000
1.1%
 Monet Berger
585,000
-
 
585,000
1.8%
 WB Alta Investments, LLC
-
922,818
77,955
1,000,773
3.0%
 Gretchen Ross
 
922,818
77,955
1,000,773
3.0%
 Buffalo Management Company
-
1,516,667
 
1,516,667
4.6%
 Richard Merkin(3)
   
10,538,573
10,590,494
31.8%
 Spouting Rock Capital Advisors, LLC
-
11,250
 
25,000
0.0%
 Cobrador Capital Advisors
 
63,750
 
63,750
0.2%
 Lambros Piscopos
 
25,000
 
25,000
0.1%
 
-
-
-
-
-
 Total shares beneficially owned
6,735,000
20,555,303
10,896,269
33,186,572
100.0%
           

 
1)  Of Mr. Avery's 1,500,000 shares, 750,000 are already vested, 500,000 vest on
August 17, 2011 and 250,000 shares vest on August 17, 2012.

 
2)  Of Mr. Bloomfield's 500,000 shares, 100,000 shares are already vested,
200,000 shares vest on September 1, 2011 and 200,000 shares vest on September 1,
2012

 
3) These shares are beneficially owned by Richard Merkin pursuant to $2,000,000
convertible secured promissory note. The convertible notes and accrued interest
shall convert at the option of the holder on or before January 24, 2012.





 
Schedule 1.7(d)-2

--------------------------------------------------------------------------------

 
 
 
 
Schedule 3.1


Organization and Good Standing: Ownership of Shares


1.  
Senior Secured Convertible Promissory Note with Dr. Richard Merkin, dated
January 24, 2011.



 
 
 
 
 
 
 
 
 
 
 
 
Sch. 3.1-1

--------------------------------------------------------------------------------

 
 
Schedule 3.7


Compliance with Laws




None.


 
 
 
 
 
 
 
 
 
 
Sch. 3.7-1

--------------------------------------------------------------------------------

 
 
Schedule 3.10


Material Agreements


1.  
Common Stock Purchase Warrant with Buffalo Management LLC, dated August 5, 2010



2.  
Amended and Restated Employment Agreement of Patrick L. Avery, dated December 1,
2010



3.  
Employment Agreement of Jonathan Bloomfield, dated September 1, 2010



4.  
Second Amended and Restated Management Services Agreement with Buffalo
Management LLC, dated January 7, 2011



5.  
Registration Rights Agreement with Buffalo Management LLC, dated June 17, 2010



6.  
Third Amended and Restated American West Potash Operating Agreement, dated
January 21, 2011



7.  
Schedule 3.1, item #1



8.  
Security Agreement with Dr. Richard Merkin dated January 24, 2011



9.  
Stockholders Agreement dated January 24, 2011



10.  
Registration Rights Agreement with Dr. Richard Merkin dated January 24, 2011



11.  
Note Purchase Agreement with Dr. Richard Merkin dated January 24, 2011



12.  
Side Letter with Buffalo Management LLC



 
 
 
 
 
Sch. 3.10-1

--------------------------------------------------------------------------------

 
 
 
Schedule 4.4


Other Businesses


None.
 
 
 